 

 

UNITED STATES DISTRICT COURT
EASTERN DlSTRlCT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
) No. 2:l8-CR-95
v. ) JUDGE GREER
)
JOSHUA TYLER GARRETT )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, JOSHUA TYLER GARRETT, and the defendant’s attorney,
Jefferson B. Fairchild, have agreed upon the following:

l. The defendant Will plead guilty to the following counts in the indictment:

a) Count One, conspiracy to distribute fifty grams or more of methamphetamine,
its salts, isomers, and salts of its isomers, a Schedule ll controlled substance, in violation of
2`1 U.S.C. §§ 846, 84l(a)(l) and 84l(b)(l)(A).

The punishment for this offense is as follows: a minimum mandatory 10 years up to life
imprisonment, a maximum fine of $10,000,000.00, minimum mandatory 5 years supervised release,
and a $lO0.00 special assessment fee.

b) Count four, possession of a firearm by a convicted felon violation of 18 U.S.C.
§922(§)(1).

The punishment for this offense is as follows: a maximum of lO years imprisonment, a

maximum fine of $250,0()0.00, a maximum of 3 years supervised release, and a $lO0.00 special

assessment fee.

Case 2:18-cr-00095-.]RG-I\/|CLC Document 57 Filed 10/05/18 Page 1 of 9 Page|D #: 96

 

 

2. ln consideration of the defendant’s guilty plea, the United States agrees to move the
Court at the time of sentencing to dismiss the remaining count against the defendant in this
indictment

3. The defendant has read the indictment, discussed the charges and possible defenses
with defense counsel, and understands the crime charged.

4. In support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes of
the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case.

a) On February l7, 2018, Officer Devin Cribley with the Morristown Police Department
observed a blue 2017 Nissan Versa with no headlights on traveling eastbound on West Andrew
Johnson Highway. Officer Cribley stopped the vehicle on Lee Drive. Officer Cribley observed the
driver, the defendant, Joshua Garrett, appeared to be nervous as he had difficulty in giving Officer
Cribley his driver’s license. The officer checked for warrants with the Hamblen County Shei‘iff s
Department and revealed Joshua Garrett had an active warrant for a probation violation. ln plain
view, the officer observed three syringes in the center console. JoshuaGarrett was searched and the
search yielded a holster in his waistband. The defendant was arrested and placed in the patrol car.
Officer Blake McCarter deployed his K-9 partner, Riot,which gave positive indication to the odor of
narcotics on the driver’s side of the vehicle. A search of the Nissan Versa yielded a Raven .25
caliber handgun under the driver’s seat with six live rounds (one in the chamber). The defendant’s

criminal history revealed that the defendant was a convicted felon at the time of the stop. The

Case 2:18-cr-OOO95-.]RG-I\/|CLC Document 57 Filed 10/05/18 Page 2 of 9 Page|D #: 97

 

 

defendant also was found to possess (l) Fentanyl Patch without a prescription The firearm seized
and charged in count four was manufactured outside the state of Tennessee.

b) On May 20, 2018, Sgt. J. Standifer responded to a residence at 2343 Sulphr Springs after
a report that a car was parked in the driveway and the driver was asleep. Upon arrival, the driver
Joshua Garrett Was sleeping in the driver’s seat with the vehicle still running. The defendant told
officers that he was fishing as they attempted to wake him. Sgt. Standifer asked the defendant for his
driver’s license and was handed a cell phone instead. When Garrett exited the vehicle upon request,
a small baggie with white crystal like substance fell to the ground. Upon a pat down, Sgt. Standifer
noticed a clear bag that had several baggies inside of it. Sgt. Standifer discovered 10.6 grams of
methamphetamine, five orange oval pills, a spoon in the middle compartment, and a Suboxone strip

behind his seat.

c) On l\/lay 23, 2018, Joshua Garrett made a statement to the Hamblen County Sheriff’s
Office. In his statement, Garrett confessed to purchasing an ounce of methamphetamine daily from
Laura Covington, for the three months leading up to her arrest. The defendant acknowledged others

Were selling methamphetamine for Covington.

d) The defendant admits that he conspired with those named in the indictment to distribute
methamphetamine in the Eastern District of Tennessee and is accountable for more than 150 grams
but less than 500 grams of actual methamphetamine or “Ice,” a Schedule ll controlled substance,

which he distributed during the period of the conspiracy as charged in Count One of the indictmentl

5. The defendant is pleading guilty because the defendant is in fact guilty.

Case 2:18-cr-OOO95-.]RG-I\/|CLC Document 57 Filed 10/05/18 Page 3 of 9 Page|D #: 98

 

 

The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:

a) the right to plead not guilty;

b) the right to a speedy and public trial by jury;

c) the right to assistance of counsel at trial;

d) the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;

e) the right to confront and cross-examine witnesses against the defendant;

f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

g) the right not to testify and to have that choice not used against the defendant

6. The parties agree that the appropriate disposition of this case would be the following

as to each count:

a) The Court may impose any lawful term of imprisonment, any lawful fine, and
any lawful term of supervised release up to the statutory maximum;

b) The Court will impose special assessment fees as required by law; and

c) The Court may order forfeiture as applicable and restitution as appropriate
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea. The defendant understands that the sentence in this case will be determined by the

Court after it receives the presentence investigation report from the United States Probation Office

Case 2:18-cr-OOO95-.]RG-I\/|CLC Document 57 Filed 10/05/18 Page 4 of 9 Page|D #: 99

 

 

and any information presented by the palties. The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in l8 U.S.C. § 3553.

7. Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1.l(a) of the
Sentencing Guidelines. Further, if the defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3El .l (a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3El .l(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant’s offense(s), including violations of conditions of release or the commission of any
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing

Guidelines.
8. The defendant agrees to pay the special assessment in this case prior to sentencing
9. Financial Obligations. The defendant agrees to pay all fines and restitution imposed

by the Court to the Clerk of Couit. The defendant also agrees that the full fine and/or restitution
amounts shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the

authority to establish payment schedules to ensure payment of the fine and/or restitution The

Case 2:18-cr-OOO95-.]RG-I\/|CLC Document 57 Filed 10/05/18 Page 5 of 9 Page|D #: 100

 

 

defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant’s counsel.
ln order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. ln furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

a) If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.
The defendant promises that such financial statement and disclosures will be complete, accurate,
and truthful.

b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) lf so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant

10. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to

the case. Accordingly, in consideration of the concessions made by the United States in this

Case 2:18-cr-00095-.]RG-|\/|CLC Document 57 Filed 10/05/18 Page 6 of 9 Page|D #: 101

 

i

 

agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offense committed, the defendant voluntarily, knowingly, and intentionally agrees to the following:

a) The defendant will not file a direct appeal of the defendant’s conviction or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially
concurrent to any other sentence.

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction or sentence, with two exceptions:
The defendant retains the right to file a § 2255 motion as to (i) prosecutorial misconduct and (ii)
ineffective assistance of counsel.

c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of lnformation Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

5 U.S.C. Section 552a.

ll. This plea agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. If the United States violates the terms of this
plea agreement, the defendant will have the right to withdraw from this agreement lf the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any

court order or any local, state or federal law pending the resolution of this case), then the United

Case 2:18-cr-00095-.]RG-|\/|CLC Document 57 Filed 10/05/18 Page 7 of 9 Page|D #: 102

 

 

 

States will have the right to void any or all parts of the agreement and may also enforce whatever
parts of the agreement it chooses. In addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue. The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s
guilty plea(s) in this case.

12. The United States will file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms. lf additional terms are included in the supplement,
they are hereby fully incorporated herein

13. This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced
charge, and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other
promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

Case 2:18-cr-00095-.]RG-|\/|CLC Document 57 Filed 10/05/18 Page 8 of 9 Page|D #: 103

 

 

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

jet w § ““’ ,/r§/ By: __ »*
Date Robert l\/l. Reeves
Assistant United States Attorney

qch '/3` /M

Date /Joshua Tyler Garrett
Defendant

     

 

 

Jeffersdn/Fai d{
Attorney fo e Defendant

Case 2:18-cr-00095-.]RG-|\/|CLC Document 57 Filed 10/05/18 Page 9 of 9 Page|D #: 104

 

